NO. 12-18-00063-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE                                      §    APPEAL FROM THE 321ST
MARRIAGE OF ALMA HERNANDEZ
AND JODY MCCREARY AND IN THE                              §    JUDICIAL DISTRICT COURT
INTEREST OF L.M., A CHILD
                                                          §    SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On March 21, 2018, the clerk of this Court notified Appellant, Jody McCreary, that the
filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit
the filing fee on or before April 2, 2018, would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee has passed, and Appellant has not complied with the Court’s request or
otherwise responded to our March 21 notice.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered April 11, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 11, 2018


                                         NO. 12-18-00063-CV


          IN THE MATTER OF THE MARRIAGE OF ALMA HERNANDEZ
         AND JODY MCCREARY AND IN THE INTEREST OF L.M., A CHILD


                                 Appeal from the 321st District Court
                          of Smith County, Texas (Tr.Ct.No. 17-1505-D)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.